ACCEPTED
                                        04-15-00035-CV
04-15-00035-cv               FOURTH COURT OF APPEALS
                                  SAN ANTONIO, TEXAS
                                   1/27/2015 9:42:25 AM
                                          KEITH HOTTLE
                                                 CLERK




                        FILED IN
                 4th COURT OF APPEALS
                  SAN ANTONIO, TEXAS
                 01/27/2015 9:42:25 AM
                     KEITH E. HOTTLE
                          Clerk